 


109 HR 2498 IH: To amend the Internal Revenue Code of 1986 to extend the tax incentives for the use of biodiesel through 2010.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2498 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Hulshof (for himself, Mr. Pomeroy, Mr. Nussle, and Mr. Lewis of Kentucky) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the tax incentives for the use of biodiesel through 2010. 
 
 
1.Extension of tax incentives for the use of biodiesel 
(a)Credit for biodiesel used as a fuelSubsection (e) of section 40A of the Internal Revenue Code of 1986 (relating to termination) is amended by striking 2006 and inserting 2010. 
(b)Biodiesel mixture creditParagraph (6) of section 6426(c) of such Code (relating to termination) is amended by striking 2006 and inserting 2010. 
(c)Biodiesel used to produce biodiesel mixturesSubparagraph (B) of section 6427(e)(3) of such Code (relating to termination) is amended by striking 2006 and inserting 2010. 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
